NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT

LANDRY'S SEAFOOD HOUSE-            )
FLORIDA, INC.,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-1139
                                   )
CHESAPEAKE BAY HOLDING CO.,        )
INC., RICHARD CALDERONI, SIMON     )
CANASI, FRANK DE LA GRANA, and ST. )
PETE IGUANA, INC.,                 )
                                   )
           Appellees.              )
                                   )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Pamela A.M. Campbell, Judge.

Murray B. Silverstein, and Brian R.
Cummings of Greenspoon Marder, P.A.,
Tampa, for Appellant.

Kenneth G. Turkel, Shane B. Vogt, and
Anthony Severino, of Bajo, Cuva, Cohen &
Turkel, P.A., Tampa, and
David M. Caldevilla of de la Parte & Gilbert,
P.A., Tampa, for Appellees Simon Canasi
and Frank de la Grana.

PER CURIAM.

              Affirmed.


VILLANTI, CRENSHAW, and BADALAMENTI, JJ., Concur.